



THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") IN RELIANCE
UPON REGULATION S PROMULGATED UNDER THE SECURITES ACT. TRANSFER OF THESE
SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION
S, PURSUANT TO REGISTRATION UNDER THE SUCURITIES ACT, OR PURSUANT TO AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.


WARRANT

Marani Brands, Inc.

(Incorporated under the laws of the State of Nevada)


                 THIS IS TO CERTIFY that, for value received,
___________________________________________, an entity formed under the laws of
____________, or its assigns (the "Holder") is entitled, subject to the terms
and conditions set forth herein, to purchase from Marani Brands, Inc. (f/k/a Fit
For Business International, Inc.), a Nevada corporation (the "Company") an
aggregate of ______________________________________(__________) fully paid and
nonassessable shares of common stock (the "Common Stock") of the Company (the
"Warrant Securities") at the exercise price of $0.35 per share, subject to
adjustment as provided in Section 3 below, (the "Exercise Price"), upon payment
by cashier's check or wire transfer of the Exercise Price for such shares of the
Common Stock to the Company at the Company's offices.

                 1.            Exercisability. This Warrant may be exercised
beginning on the date hereof, in whole or in part, and up to the date which is
three (3) years from the date hereof (the "Exercise Period"), by presentation
and surrender hereof to the Company of a notice of election to purchase duly
executed and accompanied by payment by check or wire transfer of the Exercise
Price.

                 2.            Manner of Exercise. In case of the purchase of
less than all the Warrant Securities, at the request of the Holder the Company
shall cancel this Warrant upon the surrender hereof and shall execute and
deliver a new warrant of like tenor for the balance of the Warrant Securities.
Upon the exercise of this Warrant, the issuance of certificates for securities,
properties or rights underlying this Warrant shall be made forthwith (and in any
event within five (5) business days thereafter) without charge to the Holder
including, without limitation, any tax that may be payable in respect of the
issuance thereof; provided, however, that the Company shall not be required to
pay any tax in respect of income or capital gain of the Holder.

                 If and to the extent this Warrant is exercised, in whole or in
part, the Holder shall be entitled to receive a certificate or certificates
representing the Warrant Securities so purchased, upon presentation and
surrender to the Company of the form of election to purchase attached hereto
duly executed, delivery of this Warrant, and accompanied by payment of the
purchase price.



Page 1 of 5

--------------------------------------------------------------------------------



                 3.            Adjustment in Number of Shares.

                               (A)            Adjustment for Reclassifications.
In case at any time or from time to time after the issue date the holders of the
Common Stock of the Company (or any shares of stock or other securities at the
time receivable upon the exercise of this Warrant) shall have received, or, on
or after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefore, other or
additional stock or other securities or property (including cash) by way of
stock split, spin-off, reclassification, combination of shares or similar
corporate rearrangement (exclusive of any stock dividend of its or any
subsidiary's capital stock), then and in each such case the Holder of this
Warrant, upon the exercise hereof as provided in Section 2, shall be entitled to
receive the amount of stock and other securities and property which such Holder
would hold on the date of such exercise if on the issue date he had been the
holder of record of the number of shares of Common Stock of the Company called
for on the face of this Warrant and had thereafter, during the period from the
issue date, to and including the date of such exercise, retained such shares
and/or all other or additional stock and other securities and property
receivable by him as aforesaid during such period, giving effect to all
adjustments called for during such period. In the event of any such adjustment,
the Exercise Price shall be adjusted proportionally.

                               (B)            Adjustment for Reorganization,
Consolidation, Merger. In case of any reorganization of the Company (or any
other corporation the stock or other securities of which are at the time
receivable on the exercise of this Warrant) after the issue date, or in case,
after such date, the Company (or any such other corporation) shall consolidate
with or merge into another corporation or convey all or substantially all of its
assets to another corporation, then and in each such case the Holder of this
Warrant, upon the exercise hereof as provided in Section 2 at any time after the
consummation of such reorganization, consolidation, merger or conveyance, shall
be entitled to receive, in lieu of the stock or other securities or property to
which such Holder would be entitled had the Holder exercised this Warrant
immediately prior thereto, all subject to further adjustment as provided herein;
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

                 4.            No Requirement to Exercise. Nothing contained in
this Warrant shall be construed as requiring the Holder to exercise this Warrant
prior to or in connection with the effectiveness of a registration statement.

                 5.            No Stockholder Rights. Unless and until this
Warrant is exercised, this Warrant shall not entitle the Holder hereof to any
voting rights or other rights as a stockholder of the Company, or to any other
rights whatsoever except the rights herein expressed, and, no dividends shall be
payable or accrue in respect of this Warrant.

                 6.            Exchange. This Warrant is exchangeable upon the
surrender hereof by the Holder to the Company for new warrants of like tenor
representing in the aggregate the right to purchase the number of Warrant
Securities purchasable hereunder, each of such new warrants to



Page 2 of 5

--------------------------------------------------------------------------------



represent the right to purchase such number of Warrant Securities as shall be
designated by the Holder at the time of such surrender.

                 Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant, and, in
case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it and reimbursement to the company of all reasonable expenses
incidental thereto, and upon surrender and cancellation hereof, if mutilated,
the Company will make and deliver a new warrant of like tenor and amount, in
lieu hereof.

                 7.            Elimination of Fractional Interests. The Company
shall not be required to issue certificates representing fractions of securities
upon the exercise of this Warrant, nor shall it be required to issue scrip or
pay cash in lieu of fractional interests. All fractional interests shall be
eliminated by rounding any fraction up to the nearest whole number of
securities, properties or rights receivable upon exercise of this Warrant.

                 8.            Reservation of Securities. The Company shall at
all times reserve and keep available out of its authorized shares of Common
Stock or other securities, solely for the purpose of issuance upon the exercise
of this Warrant, such number of shares of Common Stock or other securities,
properties or rights as shall be issuable upon the exercise hereof. The Company
covenants and agrees that, upon exercise of this Warrant and issuance of the
Warrant Securities, all shares of Common Stock and other securities issuable
upon such exercise shall be duly and validly issued, fully paid, non-assessable
and not subject to the preemptive rights of any stockholder.

                 9.            Notices to Holder. If at any time prior to the
expiration of this Warrant or its exercise, any of the following events shall
occur:



                 (a)            the Company shall take a record of the holders
of any class of its securities for the purpose of entitling them to receive a
dividend or distribution payable otherwise than in cash, or a cash dividend or
distribution payable otherwise than out of current or retained earnings, as
indicated by the accounting treatment of such dividend or distribution on the
books of the Company; or

               (b)            the Company shall offer to all the holders of a
class of its securities any additional shares of capital stock of the Company or
securities convertible into or exchangeable for shares of capital stock of the
Company, or any option or warrant to subscribe therefore; or

               (c)            a dissolution, liquidation or winding up of the
Company (other than in connection with a consolidation or merger) or a sale of
all or substantially all of its property, assets and business as an entirety
shall be proposed.


then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed



Page 3 of 5

--------------------------------------------------------------------------------



dissolution, liquidation, winding up or sale. Such notice shall specify such
record date or the date of closing the transfer books, as the case may be.

                 10.          Transferability. Subject to applicable securities
laws, this Warrant may be transferred or assigned by the Holder without notice
or approval by the Company.

                 11.          Consent to Jurisdiction and Service. The Company
and the Holder hereby submit to the jurisdiction of any court of the county of
Los Angeles, State of California, and of any federal court located therein, in
any action or proceeding arising out of or in connection with this Warrant.

                 12.          Successors. All the covenants and provisions of
this Warrant shall be binding upon and inure to the benefit of the Company, the
Holder and their respective legal representatives, successors and assigns.

                 13.          Governing Law. THIS WARRANT SHALL BE GOVERNED,
CONSTRUED AND INTERPRETED UNDER THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
GIVING EFFECT TO THE RULES GOVERNING CONFLICTS OF LAW.

                 IN WITNESS WHEREOF, the Company has caused this Warrant to be
executed by the signature of its President and Chief Executive Officer and to be
delivered in Los Angeles, California.





Dated:    April ___, 2008

Marani Brands, Inc.


 _____________________________________
By: Margrit Eyraud

Its: President and Chief Executive Officer




Page 4 of 5

--------------------------------------------------------------------------------



NOTICE OF EXERCISE

TO:

                 (1)       The undersigned hereby elects to purchase ________
shares of the common stock of Marani Brands, Inc. (f/k/a Fit For Business
International, Inc.), a Nevada corporation (the "Company"), pursuant to the
terms of the attached Warrant, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.

                 (2)       Please issue a certificate or certificates
representing said shares of the Company's common stock in the name of the
undersigned or in such other name as is specified below:


_____________________________
(Name)
_____________________________

_____________________________
(Address)




____________________________________________
  (Date)
____________________________________________
(Signature)


____________________________________________
(Print name)






Page 5 of 5

--------------------------------------------------------------------------------